Title: The Pennsylvania Convention: Order to Pay George Ross and Others, 12 August 1776: résumé
From: Pennsylvania Convention
To: Council of Safety


<August 12, 1776: A note to the council of safety to pay George Ross, Timothy Matlack, and Henry Slagle £10,000 in the public service of the state of Pennsylvania, signed by Franklin as president of the convention, attested by John Morris, Jr., as secretary, and addressed to Jno. M. Nesbitt. Below Franklin’s signature is an order to pay, dated August 13 and signed by Thomas Wharton, Jr., president of the council of safety. On the verso is a receipt, signed by Slagle, that he has received the full sum from Nesbitt.>
